Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gloria Turnage appeals the magistrate judge’s order affirming the denial of social security disability benefits.* We have reviewed the record and find no reversible *636error. Accordingly, we affirm for the reasons stated by the magistrate judge. Turnage v. Astrue, No. 3:11-cv-00785-DJN (E.D.Va. July 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge, in accordance with 28 U.S.C. § 636(c) (2006).